Exhibit 10.3
 


Loan AGREEMENT


by and between


Z Trim Holdings, Inc.,
(Hereinafter referred to as "Z Trim" or “Borrower”)


and


Edward Smith (Hereinafter referred to as "Lender")


In consideration of the Lender loaning certain monies (the “Loan”) to the
Borrower, and the Borrower repaying the Loan to the Lender, both parties agree
to keep, perform and fulfill the promises and conditions set out in this
Agreement.


NOW THEREFORE, the Parties hereby agree as follows:




Loan Amount and Interest


The Lender promises to loan $64,000.00 USD to the Borrower and the Borrower
promises to repay this principal amount to the Lender, without interest payable
on the unpaid principal.


Payment


This Loan will be repaid in full within 90 days of the date of this Agreement,
subject to the terms of the Borrower’s agreements with its other secured
creditors.


Default


Notwithstanding anything to the contrary in this Agreement, if the Borrower
defaults in the performance of any obligation under this Agreement, then the
Lender may declare the principal amount owing and interest due under this
Agreement at that time to be immediately due and payable.




Requirement of Written Form


Any changes and/or amendments of this Agreement shall be valid only when made in
writing and signed by both Parties hereto.  This Agreement may not be changed or
amended by implied consent.


Notices


Any notice, communication or document to be made or delivered by one Party to
another pursuant to this Agreement shall (unless that other Party has by fifteen
days' written notice specified another address) be made or delivered to that
other Party at the address or facsimile as follows:


If to Z Trim, to:


Chief Financial Officer
Z Trim Holdings, Inc.
1011 Campus Drive
Mundelein, Illinois 60060


If to Lender, to:


Ed Smith
c/o Brightline Capital
1120 Avenue of the Americas, Suite 1505
New York, New York 10036




Notices shall be deemed to have been made or delivered when received (in the
case of any communication made byfacsimile or e-mail) or (in the case of any
communication made by letter) when left at that address or(as the case may be)
three days after being deposited in the post postage prepaid in an envelope
addressed to it at that address, provided, such delivery is performed during
usual business hours of the receiving Party. Otherwise delivery is deemed to be
performed on the following business day.


Unless notice is given by registered mail or against return receipt, the
notifying Party bears the
burden of proof that a notice was received by the other Party.


Waiver


Failure by either party to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such terms,
covenants or conditions, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.


Severability.


In the event that any of the terms or provisions of this Agreement is determined
to be illegal or in conflict with regulations or rulings of authorities,
governmental or otherwise unenforceable, or if any provision or term of this
Agreement shall become illegal and/or unenforceable at any time hereafter, then
all other provisions of this Agreement shall be severable and shall remain
valid, binding and enforceable in accordance with their terms.
 
 




Choice of Law and Forum


This Agreement shall be governed and construed exclusively under the laws of the
State of Illinois without regard for conflict of law principles, in any
action.  Any and all actions brought and/or related to this Agreement shall be
brought exclusively in the state Illinois, including state courts and federal
courts seated in such state.




 
EXECUTION





Z Trim Holdings, Inc.:


BY__________________________________


Title: _________________________________


Printed: _______________________________


Date: _________________________________






Ed Smith


 __________________________________


Printed: _______________________________


Date: _________________________________



